ARNOLD, Judge.
Defendant’s argument that the trial judge erred in denying his motion to consolidate for trial the cases of State v. Charles Ira Burke and State v. Richard Lynn Marshall is rejected. It is within the discretion of the trial court to consolidate for trial homicide cases against two defendants where both defendants are indicted for an offense of the same class arising out of the same killing. State v. Bass, 280 N.C. 435, 186 S.E. 2d 384 (1972); State v. Feimster, 21 N.C. App. 602, 205 S.E. 2d 602 (1974) ; G.S. 15-152 (Repealed effective 1 September 1975). The exercise of that discretion will not be disturbed absent a showing of abuse. State v. Feimster, supra. Defendant’s case was not prejudiced by the trial judge’s denial of defendant’s motion to consolidate the cases for trial. The trial judge did not abuse his discretion in denying defendant’s motion.
Defendant next contends that the trial court erred in denying his motion that the case of State v. Richard Lynn Marshall be called for trial prior to the defendant’s case. Defendant’s motion was made to the trial court in chambers on the day that defendant’s case was called for trial. We cannot say that the trial judge abused his discretion in denying the defendant’s motion for a continuance. State v. Stepney, 280 N.C. 306, 185 S.E. 2d 844 (1972) ; State v. Morrison, 19 N.C. App. 717, 200 S.E. 2d 341 (1973).
Finally, arguing Mullaney v. Wilbur, 421 U.S. 684, 95 S.Ct. 1881, 44 L.Ed. 2d 508 (1975), defendant assigns error to the trial court’s instructions to the jury that the defendant must prove, not beyond a reasonable doubt but only to the jury’s satisfaction, that he killed in the heat of passion or sudden provocation in order to reduce second degree murder to manslaughter. The assignment has no merit.
The North Carolina Supreme Court has recently held that “by reason of the decision in Mullaney the Due Process Clause *471of the Fourteenth Amendment prohibits the use of our longstanding rules in homicide cases that a defendant in order to rebut the presumption of malice must prove to the satisfaction of the jury that he killed in the heat of a sudden passion and to rebut the presumption of unlawfulness, that he killed in self-defense. The instructions given here insofar as they placed these burdens of proof on the defendant violate the concept of due process announced for the first time in Mullcmey. We decline, however, for reasons hereinafter stated, to give Mullaney retroactive effect in North Carolina. We hold that because the trial judge instructed the jury in accordance with our law of homicide as it stood, and in a trial conducted, before the Mul-laney decision, the defendant is not entitled to the benefit of the Mullaney doctrine. We will however apply the decision to all trials conducted on or after June 9, 1975.” State v. Hankerson, 288 N.C. 632, 220 S.E. 2d 575 (1975).
Since the trial in this case against defendant was concluded prior to 9 June 1975 the Mullaney holding does not apply. State v. Hankerson, supra.
Defendant’s remaining assignments of error have been reviewed and are found to have no merit.
No error.
Judges Britt and Vaughn concur.